Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     SirHead Quarters 25th July 1781.
                  
                  The officer by whom I sent my dispatch for Count de Grasse has returned from Monmouth and has brought me an answer from Genl Forman to whom it is entrusted, and who promises to take the greatest care of it—The following is an extract of a letter from that Gentleman, which your Excellency will be pleased to communicate to Count de Barras, if you think proper.
                  "Saturday the 21st of this month Adml Graves with six or seven ships of the Line sailed from his station off sandy Hook the Wind at South West—The Fleet steered about South East—Their destination not known, but conjectured to convey Lord Cornwallis from Chesapeak to New York."
                  General Forman confirms the account of the Royal Oak having gone to Hallifax to refit and adds that it is thought she will not be in condition for sea this season.  I have the honor to be &c.
                  
               